Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 05/18/2021 is acknowledged.  The traversal is on the ground(s) that Invention I is not mutually exclusive from Invention III.  This is not found persuasive because isolating a micelle from a plant is method and process that is independent from plasmid DNA and plant transformation and requires different method steps, reagents and materials than Invention I.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 8-9 and 16-20 are withdrawn as being directed to nonelected subject matter.
	Claims 1-7 and 10-15 are examined herein on the merits.
Claim Objections
Claims 1-5, 7 and 11-15 are objected to because of the following informalities:  The claims contain the term “includes” when it appears that Applicant intends the claim to ---comprise--- the recited elements.  This language is confusing because to be included typically means to be an option among a set of choices rather than a defined limitation.  For example in claim 1 it is recited that the recombinant proteins “include” a k-casein and at least one of a listed group.  Although the language is sufficient for examination and the Examiner is interpreting the term to be synonymous with ---comprising--- when used with a list of alternatives it can be confusing and mistaken for non-limiting language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to method of in vivo assembly of a recombinant micelle and plasmids including any combination of k-casein and alphaS1-casein, alphaS2-casein or beta-casein from literally any species that comprises said proteins wherein the micelle forms in a plant cell.  In the case of claims 7 and 15 only one polypeptide is specified from among 8 sequences but the other polypeptide may still be from any source.
In contrast, the specification only describes specified full-length sequences for use with their invention from bovine source material that is plant codon optimized.  The specification does not teach any other sequences, nor does it teach any other sources for said polypeptides as broadly claimed.  The number of sequences from mammalian species would be incredibly large and thus the genus of the claimed subject matter is at least in the thousands of embodiments.  The specification contains no working examples, and thus does not contain a representative number of working examples for the claim function, ie in vivo assembly of casein 
The Federal Circuit has clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.”  Id.  
Finally, the court held:

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.
	See also MPEP section 2163, page 174 of chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 



	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.  See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3, 5-6, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)as being anticipated by Huang et al (US Patent 7417178 published August 26, 2008).
The claims are drawn to a method of assembly of a recombinant micelle in by introducing a plasmid in to a plant cell including a kappa-casein and one of a beta-casein, alphaS1-casein and alphaS2 casein, wherein the plasmid also includes an N-terminal signal sequence including a vacuolar targeting and endoplasmic reticulum signal sequence and wherein an intracellular environment is changed (which would be inherent in the assembly of the micelle) as well as said plasmids.
Huang et al teach the transformation of plant cells with plasmids comprising sequences encoding human milk proteins including kappa-casein and beta-casein and alphaS1-casein and AlphaS2-casein wherein (see claims 1-5, 7 and 8) wherein there is a signal sequence for targeting (see claim 9) wherein the signal includes vacuolar targeting (see definition of signal/targeting sequence and definition of seed maturation) wherein the plasmid comprises a selectable marker (see Figure 22) and wherein two or more of the listed polypeptides are comprised (see 1st paragraph under Summary as well as definition of polypeptide) encompassing the combinations present in the instant claims.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663